USCA11 Case: 20-13413      Date Filed: 05/18/2021   Page: 1 of 8



                                                             [DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 20-13413
                           Non-Argument Calendar
                         ________________________

          D.C. Docket Nos. 1:19-cv-24983-UU; 1:07-cr-20584-UU-2


JOSE GONZALEZ,

                                                        Petitioner-Appellant,

                                     versus

UNITED STATES OF AMERICA,

                                                        Respondent-Appellee.

                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                                (May 18, 2021)


Before WILSON, ROSENBAUM and JILL PRYOR, Circuit Judges.

PER CURIAM:

     Jose Gonzalez appeals the district court’s denial of his 28 U.S.C. § 2255

motion to vacate. The government has responded by moving for summary
          USCA11 Case: 20-13413        Date Filed: 05/18/2021   Page: 2 of 8



affirmance of the district court’s order and for a stay of the briefing schedule,

arguing that Gonzalez’s motion is procedurally defaulted under this Court’s

decision in Granda v. United States, 990 F.3d 1272 (11th Cir. 2021), and that

Gonzalez cannot overcome the procedural default. Alternatively, the government

argues, Gonzalez’s claim fails on the merits. We agree with the government and

grant the motion for summary affirmance. We deny as moot the motion to stay the

briefing schedule.

      Gonzalez was involved in a reverse sting operation during which he and

others conspired to commit an armed robbery of a cocaine stash house. A grand

jury indicted Gonzalez on charges of conspiracy to possess with intent to distribute

cocaine (Count 1), attempted possession with intent to distribute cocaine (Count 2),

conspiracy to commit Hobbs Act robbery (Count 3), attempted Hobbs Act robbery

(Count 4), carrying a firearm during and in relation to a crime of violence and a

drug trafficking crime (Count 5), and possession of a firearm by a convicted felon

(Count 6). For Count 5, which charged a violation of 18 U.S.C. § 924(c)(1)(A),

the indictment listed as predicate offenses Counts 1 through 4. Gonzalez

proceeded to a jury trial. The jury found him guilty of all counts. With respect to

Count 5, the jury returned a general verdict finding Gonzalez guilty. The verdict

form did not indicate which of the predicate offenses the jury relied upon.




                                           2
           USCA11 Case: 20-13413         Date Filed: 05/18/2021      Page: 3 of 8



       After an unsuccessful direct appeal, where he did not challenge the validity

of the predicate offenses supporting his Count 5 conviction, and an unsuccessful

initial § 2255 motion, Gonzalez received authorization to file a second or

successive § 2255 motion. In this new § 2255 motion, Gonzalez argued that his

Count 5 conviction may have rested on an invalid predicate offense because one of

the predicates, conspiracy to commit Hobbs Act robbery, only qualified as a crime

of violence under a portion of § 924(c) that the Supreme Court had declared

unconstitutional, see United States v. Davis, 139 S. Ct. 2319 (2019),1 and the jury’s

general verdict did not reveal whether a still-valid predicate offense supported the

§ 924(c) conviction. The government opposed the motion, arguing that Gonzalez

had procedurally defaulted his claim by failing to raise it on direct appeal, that

Gonzalez could not overcome the default, and that alternatively Gonzalez’s claim

failed on the merits. The district court rejected the government’s procedural

default argument but agreed on the merits and denied Gonzalez’s motion. This

Court granted him a certificate of appealability on whether the district court erred.

       Summary disposition is appropriate either where time is of the essence, such

as “situations where important public policy issues are involved or those where

rights delayed are rights denied,” where “the position of one of the parties is


       1
         We have held that conspiracy to commit Hobbs Act robbery does not qualify as a crime
of violence under the definition that remains valid after Davis. See Brown v. United States,
942 F.3d 1069, 1075–76 (11th Cir. 2019).
                                              3
          USCA11 Case: 20-13413        Date Filed: 05/18/2021   Page: 4 of 8



clearly right as a matter of law so that there can be no substantial question as to the

outcome of the case, or where, as is more frequently the case, the appeal is

frivolous.” Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).

      When reviewing a district court’s denial of a 28 U.S.C. § 2255 motion, we

review questions of law de novo and factual findings for clear error. Lynn v.

United States, 365 F.3d 1225, 1232 (11th Cir. 2004). We review de novo whether

procedural default precludes a § 2255 petitioner’s claim, which is a mixed question

of law and fact. Granda, 990 F.3d at 1286. We read a certificate of appealability

to encompass procedural issues that must be resolved before we can reach the

merits of the underlying claim. McCoy v. United States, 266 F.3d 1245, 1248 n. 2

(11th Cir. 2001). And we may affirm the judgment of the district court on any

ground supported by the record, regardless of whether that ground was relied upon

or even considered by the district court. LeCroy v. United States, 739 F.3d 1297,

1312 (11th Cir. 2014).

      Section 2255 allows a person in federal custody to move a district court to

set aside a sentence that “was imposed in violation of the Constitution or laws of

the United States.” 28 U.S.C. § 2255. However, a § 2255 claim may be

procedurally defaulted if the movant failed to raise the claim on direct appeal.

Jones v. United States, 153 F.3d 1305, 1307 (11th Cir. 1998); see also Lynn, 365

F.3d at 1234 (“[A] defendant generally must advance an available challenge to a


                                           4
          USCA11 Case: 20-13413       Date Filed: 05/18/2021    Page: 5 of 8



criminal conviction or sentence on direct appeal or else the defendant is barred

from presenting that claim in a § 2255 proceeding.”). A movant can overcome this

procedural bar by establishing either (1) cause for the default and actual prejudice

from the alleged error, or (2) that he is actually innocent of the crimes for which he

was convicted. Howard v. United States, 374 F.3d 1068, 1072 (11th Cir. 2004).

Although “a claim that is so novel that its legal basis is not reasonably available to

counsel may constitute cause for a procedural default . . . the question is not

whether subsequent legal developments have made counsel’s task easier, but

whether at the time of the default the claim was available at all.” McCoy v. United

States, 266 F.3d 1245, 1258 (11th Cir. 2001) (citations and internal quotation

marks omitted).

      In Granda, this Court held that a § 2255 petitioner’s challenge under Davis

was procedurally defaulted because he could not show cause or actual prejudice.

Granda, 990 F.3d at 1286–92. Specifically, the Court determined that the

petitioner could not show cause for failing to raise a vagueness challenge to §

924(c) on direct appeal in 2009 because the “the case law extant at the

time . . . confirms that he did not then lack the building blocks of a due process

vagueness challenge.” Id. at 1287 (internal quotation marks omitted).

      As to prejudice, this Court held that actual prejudice “requires that the error

worked to the petitioner’s actual and substantial disadvantage, infecting his entire


                                           5
          USCA11 Case: 20-13413        Date Filed: 05/18/2021   Page: 6 of 8



trial with error of constitutional dimensions.” Id. at 1288 (internal quotation marks

and citations omitted). “The ultimate inquiry is: [d]id the intrusion affect the jury's

deliberations and thereby its verdict?” Id. (internal quotation marks omitted). A

petitioner “must show at least a substantial likelihood” that the jury actually relied

on an invalid predicate.” Id. (internal quotation marks and citation omitted). This

Court held that Granda could not show actual prejudice because the jury’s findings

as to which of his multiple, qualifying convictions was a predicate for his § 924(o)

conviction “rested on the same operative facts and the same set of events.” Id. at

1289. Put differently, the “alternative predicate offenses [were] inextricably

intertwined” and encompassed in a “tightly bound factual relationship,” so Granda

could not show actual prejudice. Id. at 1291; see generally Parker v. United

States, 993 F.3d 1257 (11th Cir. 2021) (same).

      Alternatively, the Granda panel explained, “[t]he inextricability of the

alternative predicate crimes compels that conclusion that the error Granda

complains about . . . was harmless.” Granda, 990 F.3d at 1292. We explained

that, because the harmless error inquiry only requires an examination of whether

alternative, valid predicates grounded a defendant’s § 924(c) conviction, a

defendant cannot succeed on the merits of his challenge if there were other valid

predicates that the jury could have relied on to support his conviction. Id. at 1292–

93 (citing Brecht v. Abrahamson, 507 U.S. 619, 637 (1993)); see Foster v. United


                                           6
          USCA11 Case: 20-13413        Date Filed: 05/18/2021    Page: 7 of 8



States, No. 19-14771, __ F.3d __, 2021 WL 1742267, *5–7 (11th Cir. May 4,

2021) (same).

      Here, we affirm the district court’s denial of Gonzalez’s § 2255 motion for

two reasons. First, despite the district court’s finding to the contrary, the

government is correct as a matter of law that his challenge is procedurally

defaulted under Granda. 990 F.3d at 1286–92. Gonzalez cannot show cause for

failing to bring a due process vagueness challenge on direct appeal because we

have since concluded that the building blocks for such a challenge existed at the

time of his direct appeal, and he had the tools to challenge § 924(c) as vague. Id.

      Even if Gonzalez could show cause, under Granda he could not establish

actual prejudice to overcome default because his valid and invalid predicate

offenses were “inextricably intertwined” and encompassed in a “tightly bound

factual relationship” that prevents him from showing a substantial likelihood that

the jury actually relied on an invalid predicate. Granda, 990 F.3d at 1291. As we

noted in our decision affirming Gonzalez’s convictions, the factual circumstances

that gave rise to Gonzalez’s convictions arose out of one “sting” operation where

Gonzalez possessed a handgun while conspiring and attempting to rob a drug stash

house. Gonzalez, 322 F. App’x at 965–66. In reaching its verdict, the jury did not

indicate which of the possible predicate offenses it relied on to find Gonzalez

guilty of his § 924(c) conviction. Thus, Gonzalez could not show a substantial


                                           7
           USCA11 Case: 20-13413      Date Filed: 05/18/2021   Page: 8 of 8



likelihood that the jury actually relied on an invalid predicate. Granda, 990 F.3d at

1291.

        Second, even if Gonzalez could overcome procedural default, his challenge

fails on the merits under Granda. Id. at 1292. Gonzalez relies on the standard set

out in Stromberg v. California, 283 U.S. 359 (1931), to support his challenge on

the merits, but we concluded in Granda that the correct standard was set out in

Brecht’s harmless error standard, which requires the court to conclude that the

alleged error resulted in actual prejudice. 990 F.3d at 1292–93. Further, in

Granda we rejected the argument that we must apply the categorical approach to a

§ 924(c) conviction to presume that that conviction rested on an invalid predicate.

Id. at 1295–96. Because Brecht’s harmless error inquiry requires an examination

of whether alternative, valid predicates grounded Gonzalez’s conviction, Gonzalez

cannot succeed on the merits of his challenges because there were three other valid

predicates that the jury could have relied on to support his conviction. Id. at 1296.

        Therefore, because the government’s position is correct as a matter of law,

we GRANT the motion for summary affirmance. See Groendyke Transp., Inc.,

406 F.2d at 1162. We DENY the accompanying motion to stay the briefing

schedule as moot.




                                          8